Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 6, 2022 has been entered.
Claims 1, 8, and 15 have been amended.  Claims 1-20 are subject to examination and have been examined.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et.al. (Korean Patent Publication No. KR102102665B1, hereinafter, “Shin”) in view of Saraiya et.al. (US Patent Application Publication, 20110299537, hereinafter, “Saraiya”).
Regarding claim 1, Shin teaches:
A computer-implemented method comprising: 
requesting, by a virtualization infrastructure (Shin: the communication device includes an interface creating a virtual bridge interface including and receiving an IP address for the communication device [i.e., the communication device is interpreted as the virtualization infrastructure].  ¶ [0019]), a cellular IP address (Shin: method for allocating the same IP address in a communication system supporting DHCP, proposed in an embodiment of the present invention, is a Long-Term Evolution (LTE) movement [i.e., allocation IP address in cellular network].  ¶ [0031]) by initiating a call with a modem (Shin: a communication device transmits [i.e., initiating a call] its own Media Access Control (MAC, hereinafter referred to as 'MAC') address to the DHCP server, and requests IP address assignment ... the communication device 1200 includes a receiver 1211 , a controller 1213 , a storage unit 1215 , and a transmitter 1217 [i.e., modem] ... The transmitter 1217 transmits various messages and the like under the control of the controller 1213.  Fig. 12 and ¶ [0003, 0093, 0097]) for establishing data packet network connectivity with the cellular IP address (Shin: since the application can perform communication using only one IP address even if the interface used by the communication device is changed, there is an effect that the application session [i.e., data packet network connectivity] can be continuously maintained.  ¶ [0022]); 
assigning, by the virtualization infrastructure, the cellular IP address to a virtual L2-bridge interface (Shin: the communication device includes an interface creating a virtual bridge interface including and receiving an IP address for the communication device by using the MAC address of the bridge interface.  ¶ [0019]); 
detecting, by the virtualization infrastructure, a change in the cellular IP address (Shin: when the interface used for communication of the communication device 200 is changed ... the IP address may be changed.  ¶ [0037]); and
updating, by the virtualization infrastructure, the virtual L2-bridge interface with a different cellular IP address (Shin: when the interface used for communication of the communication device 200 is changed, the interface on which DHCP operates is also changed and the MAC address is also changed, so that the IP address may be changed ... even if the communication device 200 includes a plurality of interfaces, one IP address is assigned to the virtual bridge interface 211.  ¶ [0037-0038]) while maintaining the data packet network connectivity (Shin: since the application can perform communication using only one IP address even if the interface used by the communication device is changed, there is an effect that the application session can be continuously maintained.  ¶ [0022]).
Although Shin teaches obtaining IP address for a virtual bridge interface in LTE environment, and obtaining new IP address if interface used as virtual bridge interface is changed, Shin does not explicitly teach:
a virtual L2-bridge interface included in a hypervisor associated with a plurality of virtual machines, wherein the virtual L2-bridge interface includes a bridge MAC address; 
mapping, by the virtualization infrastructure, a MAC address of a respective virtual machine included in the plurality of virtual machines with the bridge MAC address of the virtual L2-bridge interface included in the hypervisor so that the bridge MAC address can be used as a source MAC address for each of the plurality of virtual machines including the respective virtual machine while the plurality of virtual machines share the cellular IP address for communicating. 
However, in the same field of endeavor, Saraiya teaches:
a virtual L2-bridge interface included in a hypervisor associated with a plurality of virtual machines (Saraiya: network subsystem 104 can perform and/or control various the networking operations of host 102, such as, managing basic layer 2 switching (e.g. with the hypervisor 110 and virtual switch 112) ... A network subsystem may consist of multiple components, including one or more virtual switches such as virtual switch 112, one or more virtual network interfaces such as that connecting virtual machine 108B [and virtual machine 108A, per Fig. 1] to virtual switch 112A.  Fig. 1 and ¶ [0022]), wherein the virtual L2-bridge interface includes a bridge MAC address (Saraiya: In step 604, the virtual switch can then include a physical MAC address (e.g. the MAC address of a physical network interface on the host in which the virtual switch resides) or a synthetic MAC address.  Figs. 1, 6 and ¶ [0042]); 
mapping, by the virtualization infrastructure, a MAC address of a respective virtual machine included in the plurality of virtual machines with the bridge MAC address of the virtual L2-bridge interface included in the hypervisor so that the bridge MAC address can be used as a source MAC address for each of the plurality of virtual machines including the respective virtual machine (Saraiya: Additionally virtual switches 112 A-B can include a further functionality for modifying the packet headers of data packets ... Whenever a data packet from a virtual network interface card (vNIC) (thus, with a virtual MAC (vMAC) source address) from virtual machines 108 A-C [i.e., MAC address of respective virtual machines] seeks to egress the host 102 over a physical network interface (pNIC), the source vMAC address information in the data packet header can be rewritten to the pMAC address of host 102 [i.e., mapping] (e.g. a pMAC of a physical NIC of host 102). Accordingly, from a perspective of the external physical Layer 2 switching infrastructure, the data packet appears to originate from a pMAC address of host 102 ...  Fig. 1 and ¶ [0027]) while the plurality of virtual machines share the cellular IP address for communicating (Saraiya: an ACL [access control list] list can include rules that make use of the MAC and IP address information (and concomitant switch port numbers) of virtual machines 108 A-B ... the source MAC address is a ... physical MAC address (pMAC) corresponding to the IP address in the ARP request [the Examiner interprets that since the source vMAC addresses of the virtual machines are replaced with the pMAC, the virtual machines also share the same IP address corresponding to the pMAC, with respect to the egressing packets].  Fig. 1 and ¶ [0027].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shin to include the features as taught by Saraiya above in order to scale a cloud computing network. (Saraiya, ¶ [0002]).

Regarding claim 8, Shin teaches:
A system comprising: 
one or more processors (Shin: in FIG. 12 , the communication device 1200 is implemented as separate units in which the receiver 1211, the controller 1213, the storage unit 1215, and the transmitter 1217 are implemented as separate units.  ¶ [0098]); and
at least one computer-readable storage medium having stored therein instructions which, when executed by the one or more processors, cause the system to (Shin: the present invention includes a program including code for implementing the apparatus or method described in any claim of the present specification, and a machine (computer, etc.) readable storage medium storing such a program.  ¶ [0102]): 
request, by a virtualization infrastructure (Shin: the communication device includes an interface creating a virtual bridge interface including and receiving an IP address for the communication device [i.e., the communication device is interpreted as the virtualization infrastructure].  ¶ [0019]), a cellular IP address (Shin: method for allocating the same IP address in a communication system supporting DHCP, proposed in an embodiment of the present invention, is a Long-Term Evolution (LTE) movement [i.e., allocation IP address in cellular network].  ¶ [0031]) by initiating a call with a modem (Shin: a communication device transmits [i.e., initiating a call] its own Media Access Control (MAC, hereinafter referred to as 'MAC') address to the DHCP server, and requests IP address assignment ... the communication device 1200 includes a receiver 1211 , a controller 1213 , a storage unit 1215 , and a transmitter 1217 [i.e., modem] ... The transmitter 1217 transmits various messages and the like under the control of the controller 1213.  Fig. 12 and ¶ [0003, 0093, 0097]) for establishing data packet network connectivity with the cellular IP address (Shin: since the application can perform communication using only one IP address even if the interface used by the communication device is changed, there is an effect that the application session [i.e., data packet network connectivity] can be continuously maintained.  ¶ [0022]);
assign, by the virtualization infrastructure, the cellular IP address to a virtual L2-bridge interface (Shin: the communication device includes an interface creating a virtual bridge interface including and receiving an IP address for the communication device by using the MAC address of the bridge interface.  ¶ [0019]);
detect, by the virtualization infrastructure, a change in the cellular IP address (Shin: when the interface used for communication of the communication device 200 is changed ... the IP address may be changed.  ¶ [0037]); and
update, by the virtualization infrastructure, the virtual L2-bridge interface with a different cellular IP address (Shin: when the interface used for communication of the communication device 200 is changed, the interface on which DHCP operates is also changed and the MAC address is also changed, so that the IP address may be changed ... even if the communication device 200 includes a plurality of interfaces, one IP address is assigned to the virtual bridge interface 211.  ¶ [0037-0038]) while maintaining the data packet network connectivity (Shin: since the application can perform communication using only one IP address even if the interface used by the communication device is changed, there is an effect that the application session can be continuously maintained.  ¶ [0022]).
Although Shin teaches obtaining IP address for a virtual bridge interface in LTE environment, and obtaining new IP address if interface used as virtual bridge interface is changed, Shin does not explicitly teach:
a virtual L2-bridge interface included in a hypervisor associated with a plurality of virtual machines, wherein the virtual L2-bridge interface includes a bridge MAC address;
map, by the virtualization infrastructure, a MAC address of a respective virtual machine included in the plurality of virtual machines with the bridge MAC address of the virtual L2-bridge interface included in the hypervisor so that the bridge MAC address can be used as a source MAC address for each of the plurality of virtual machines including the respective virtual machine while the plurality of virtual machines share the cellular IP address for communicating. 
However, in the same field of endeavor, Saraiya teaches:
a virtual L2-bridge interface included in a hypervisor associated with a plurality of virtual machines (Saraiya: network subsystem 104 can perform and/or control various the networking operations of host 102, such as, managing basic layer 2 switching (e.g. with the hypervisor 110 and virtual switch 112) ... A network subsystem may consist of multiple components, including one or more virtual switches such as virtual switch 112, one or more virtual network interfaces such as that connecting virtual machine 108B [and virtual machine 108A, per Fig. 1] to virtual switch 112A.  Fig. 1 and ¶ [0022]), wherein the virtual L2-bridge interface includes a bridge MAC address (Saraiya: In step 604, the virtual switch can then include a physical MAC address (e.g. the MAC address of a physical network interface on the host in which the virtual switch resides) or a synthetic MAC address.  Figs. 1, 6 and ¶ [0042]);
map, by the virtualization infrastructure, a MAC address of a respective virtual machine included in the plurality of virtual machines with the bridge MAC address of the virtual L2-bridge interface included in the hypervisor so that the bridge MAC address can be used as a source MAC address for each of the plurality of virtual machines including the respective virtual machine (Saraiya: Additionally virtual switches 112 A-B can include a further functionality for modifying the packet headers of data packets ... Whenever a data packet from a virtual network interface card (vNIC) (thus, with a virtual MAC (vMAC) source address) from virtual machines 108 A-C [i.e., MAC address of respective virtual machines] seeks to egress the host 102 over a physical network interface (pNIC), the source vMAC address information in the data packet header can be rewritten to the pMAC address of host 102 [i.e., mapping] (e.g. a pMAC of a physical NIC of host 102). Accordingly, from a perspective of the external physical Layer 2 switching infrastructure, the data packet appears to originate from a pMAC address of host 102 ...  Fig. 1 and ¶ [0027]) while the plurality of virtual machines share the cellular IP address for communicating (Saraiya: an ACL [access control list] list can include rules that make use of the MAC and IP address information (and concomitant switch port numbers) of virtual machines 108 A-B ... the source MAC address is a ... physical MAC address (pMAC) corresponding to the IP address in the ARP request [the Examiner interprets that since the source vMAC addresses of the virtual machines are replaced with the pMAC, the virtual machines also share the same IP address corresponding to the pMAC, with respect to the egressing packets].  Fig. 1 and ¶ [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shin to include the features as taught by Saraiya above in order to scale a cloud computing network. (Saraiya, ¶ [0002]).

Regarding claim 15, Shin teaches:
A non-transitory computer-readable storage medium comprising: 
instructions stored on the non-transitory computer-readable storage medium, the instructions (Shin: the present invention includes a program including code for implementing the apparatus or method described in any claim of the present specification, and a machine (computer, etc.) readable storage medium storing such a program.  ¶ [0102]), when executed by one more processors, cause the one or more processors to (Shin: in FIG. 12 , the communication device 1200 is implemented as separate units in which the receiver 1211, the controller 1213, the storage unit 1215, and the transmitter 1217 are implemented as separate units.  ¶ [0098]): 
request, by a virtualization infrastructure (Shin: the communication device includes an interface creating a virtual bridge interface including and receiving an IP address for the communication device [i.e., the communication device is interpreted as the virtualization infrastructure].  ¶ [0019]), a cellular IP address (Shin: method for allocating the same IP address in a communication system supporting DHCP, proposed in an embodiment of the present invention, is a Long-Term Evolution (LTE) movement [i.e., allocation IP address in cellular network].  ¶ [0031]) by initiating a call with a modem (Shin: a communication device transmits [i.e., initiating a call] its own Media Access Control (MAC, hereinafter referred to as 'MAC') address to the DHCP server, and requests IP address assignment ... the communication device 1200 includes a receiver 1211 , a controller 1213 , a storage unit 1215 , and a transmitter 1217 [i.e., modem] ... The transmitter 1217 transmits various messages and the like under the control of the controller 1213.  Fig. 12 and ¶ [0003, 0093, 0097]) for establishing data packet network connectivity with the cellular IP address (Shin: since the application can perform communication using only one IP address even if the interface used by the communication device is changed, there is an effect that the application session [i.e., data packet network connectivity] can be continuously maintained.  ¶ [0022]);
assign, by the virtualization infrastructure, the cellular IP address to a virtual L2-bridge interface (Shin: the communication device includes an interface creating a virtual bridge interface including and receiving an IP address for the communication device by using the MAC address of the bridge interface.  ¶ [0019]);
detect, by the virtualization infrastructure, a change in the cellular IP address (Shin: when the interface used for communication of the communication device 200 is changed ... the IP address may be changed.  ¶ [0037]); and
update, by the virtualization infrastructure, the virtual L2-bridge interface with a different cellular IP address (Shin: when the interface used for communication of the communication device 200 is changed, the interface on which DHCP operates is also changed and the MAC address is also changed, so that the IP address may be changed ... even if the communication device 200 includes a plurality of interfaces, one IP address is assigned to the virtual bridge interface 211.  ¶ [0037-0038]) while maintaining the data packet network connectivity (Shin: since the application can perform communication using only one IP address even if the interface used by the communication device is changed, there is an effect that the application session can be continuously maintained.  ¶ [0022]).
Although Shin teaches obtaining IP address for a virtual bridge interface in LTE environment, and obtaining new IP address if interface used as virtual bridge interface is changed, Shin does not explicitly teach:
a virtual L2-bridge interface included in a hypervisor associated with a plurality of virtual machines, wherein the virtual L2-bridge interface includes a bridge MAC address;
map, by the virtualization infrastructure, a MAC address of a respective virtual machine included in the plurality of virtual machines with the bridge MAC address of the virtual L2-bridge interface included in the hypervisor so that the bridge MAC address can be used as a source MAC address for each of the plurality of virtual machines including the respective virtual machine while the plurality of virtual machines share the cellular IP address for communicating. 
However, in the same field of endeavor, Saraiya teaches:
a virtual L2-bridge interface included in a hypervisor associated with a plurality of virtual machines (Saraiya: network subsystem 104 can perform and/or control various the networking operations of host 102, such as, managing basic layer 2 switching (e.g. with the hypervisor 110 and virtual switch 112) ... A network subsystem may consist of multiple components, including one or more virtual switches such as virtual switch 112, one or more virtual network interfaces such as that connecting virtual machine 108B [and virtual machine 108A, per Fig. 1] to virtual switch 112A.  Fig. 1 and ¶ [0022]), wherein the virtual L2-bridge interface includes a bridge MAC address (Saraiya: In step 604, the virtual switch can then include a physical MAC address (e.g. the MAC address of a physical network interface on the host in which the virtual switch resides) or a synthetic MAC address.  Figs. 1, 6 and ¶ [0042]);
map, by the virtualization infrastructure, a MAC address of a respective virtual machine included in the plurality of virtual machines with the bridge MAC address of the virtual L2-bridge interface included in the hypervisor so that the bridge MAC address can be used as a source MAC address for each of the plurality of virtual machines including the respective virtual machine (Saraiya: Additionally virtual switches 112 A-B can include a further functionality for modifying the packet headers of data packets ... Whenever a data packet from a virtual network interface card (vNIC) (thus, with a virtual MAC (vMAC) source address) from virtual machines 108 A-C [i.e., MAC address of respective virtual machines] seeks to egress the host 102 over a physical network interface (pNIC), the source vMAC address information in the data packet header can be rewritten to the pMAC address of host 102 [i.e., mapping] (e.g. a pMAC of a physical NIC of host 102). Accordingly, from a perspective of the external physical Layer 2 switching infrastructure, the data packet appears to originate from a pMAC address of host 102 ...  Fig. 1 and ¶ [0027]) while the plurality of virtual machines share the cellular IP address for communicating (Saraiya: an ACL [access control list] list can include rules that make use of the MAC and IP address information (and concomitant switch port numbers) of virtual machines 108 A-B ... the source MAC address is a ... physical MAC address (pMAC) corresponding to the IP address in the ARP request [the Examiner interprets that since the source vMAC addresses of the virtual machines are replaced with the pMAC, the virtual machines also share the same IP address corresponding to the pMAC, with respect to the egressing packets].  Fig. 1 and ¶ [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shin to include the features as taught by Saraiya above in order to scale a cloud computing network. (Saraiya, ¶ [0002]).

Claims 2-7, 9-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shin-Saraiya in view of Yu et.al. (US Patent Application Publication, 2019/0158396, hereinafter, “Yu”).
Regarding claim 2, Shin-Saraiya discloses on the features with respect to claim 1 as outlined above.
Shin-Saraiya does not explicitly teach:
wherein the computer-implemented method is executed by a hypervisor. 
However, in the same field of endeavor, Yu teaches:
wherein the computer-implemented method is executed by a hypervisor (Yu: A software layer that is installed on the server to implement a virtualized environment is referred to as a virtual machine monitor (VMM) [i.e., hypervisor].  Fig. 1A and ¶ [0045])..
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shin-Saraiya to include the features as taught by Yu above in order to provide abundant network functions for a user. (Yu, ¶ [0060]).

Regarding claim 3, Shin-Saraiya discloses on the features with respect to claim 1 as outlined above.
Shin-Saraiya does not explicitly teach:
wherein the bridge MAC address of the virtual L2-bridge interface is provided in response to an address resolution protocol request. 
However, in the same field of endeavor, Yu teaches:
wherein the bridge MAC address of the virtual L2-bridge interface is provided in response to an address resolution protocol request (Yu: the virtual bridge constructs an ARP [address resolution protocol] response packet, where the ARP response packet carries a MAC address that is of an uplink port of the virtual bridge [i.e., virtual L2-bridge interface].  Fig. 3 and ¶ [0070]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shin-Saraiya to include the features as taught by Yu above in order to provide abundant network functions for a user. (Yu, ¶ [0060]).

Regarding claim 4, Shin-Saraiya discloses on the features with respect to claim 1 as outlined above.
Shin-Saraiya does not explicitly teach:
further comprising replacing source MAC addresses of data packets with the bridge MAC address of the virtual L2-bridge interface by a cellular driver. 
However, in the same field of endeavor, Yu teaches:
further comprising replacing source MAC addresses of data packets with the bridge MAC address of the virtual L2-bridge interface by a cellular driver (Yu: before sending the data packet, the first virtual machine may obtain the MAC address of the uplink port of the virtual bridge, and set the destination MAC address of the data packet to the MAC address of the uplink port of the virtual bridge [without explicit definition of “cellular driver” in the claim, the Examiner interprets the driver to be any software/firmware component of a communication entity].  Fig. 3 and ¶ [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shin-Saraiya to include the features as taught by Yu above in order to provide abundant network functions for a user. (Yu, ¶ [0060]).

Regarding claim 5, Shin-Saraiya-Yu discloses on the features with respect to claim 4 as outlined above.
Yu further teaches:
further comprising receiving the bridge MAC address of the virtual L2-bridge interface at the cellular driver based on an address resolution protocol request (Yu: a software-defined networking (SDN) controller performs pickup for an ARP request initiated by the VM1, adds the MAC address of the uplink port of the virtual bridge [i.e., virtual L2-bridge interface] on the VMM to an ARP response.  Fig. 3 and ¶ [0061]).
The rationale and motivation for adding this teaching of Yu is the same as the rationale and motivation for Claim 4.  

Regarding claim 6, Shin-Saraiya discloses on the features with respect to claim 1 as outlined above.
Shin-Saraiya does not explicitly teach:
further comprising adding an L2 header to data packets from the plurality of virtual machines including the virtual machine, wherein the L2 header [[that]] corresponds to the bridge MAC address of the virtual L2-bridge interface. 
However, in the same field of endeavor, Yu teaches:
further comprising adding an L2 header to data packets from the plurality of virtual machines including the virtual machine, wherein the L2 header [[that]] corresponds to the bridge MAC address of the virtual L2-bridge interface (Yu: Step 307: The VM1 receives the ARP response packet, and sets the MAC address of the VM2 to the MAC address of the uplink port of the virtual bridge ... According to the foregoing ARP process, a destination MAC address of a data packet sent by the VM1 is the MAC address of the uplink port of the virtual bridge [i.e., destination MAC address as part of layer-2 header]. This ensures that the data packet is sent to the virtual bridge by using the uplink port.  Fig. 3 and ¶ [0076-0077]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shin-Saraiya to include the features as taught by Yu above in order to provide abundant network functions for a user. (Yu, ¶ [0060]).

Regarding claim 7, Shin-Saraiya discloses on the features with respect to claim 1 as outlined above.
Shin-Saraiya does not explicitly teach:
further comprising implementing a flow table by an Open vSwitch that maps the MAC address of the virtual machine to the bridge MAC address to connect the virtual machine with the virtual L2-bridge interface. 
However, in the same field of endeavor, Yu teaches:
further comprising implementing a flow table by an Open vSwitch that maps the MAC address of the virtual machine to the bridge MAC address to connect the virtual machine with the virtual L2-bridge interface (Yu: Step 304: The SDN controller sets a flow entry for the virtual bridge [i.e., Open vSwitch], and delivers the flow entry to the virtual bridge...  Step 305: The virtual bridge configures the flow entry ...  Step 307: The VM1 receives the ARP response packet, and sets the MAC address of the VM2 to the MAC address of the uplink port of the virtual bridge [i.e., VM connecting to virtual bridge].  Fig. 3 and ¶ [0068, 0073-0076]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shin-Saraiya to include the features as taught by Yu above in order to provide abundant network functions for a user. (Yu, ¶ [0060]).

Regarding claim 9, Shin-Saraiya discloses on the features with respect to claim 8 as outlined above.
Shin-Saraiya does not explicitly teach:
wherein the instructions are executed by a hypervisor. 
However, in the same field of endeavor, Yu teaches:
wherein the instructions are executed by a hypervisor (Yu: A software layer that is installed on the server to implement a virtualized environment is referred to as a virtual machine monitor (VMM) [i.e., hypervisor].  Fig. 1A and ¶ [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shin-Saraiya to include the features as taught by Yu above in order to provide abundant network functions for a user. (Yu, ¶ [0060]).

Regarding claim 10, Shin-Saraiya discloses on the features with respect to claim 8 as outlined above.
Shin-Saraiya does not explicitly teach:
wherein the bridge MAC address of the virtual L2-bridge interface is provided in response to an address resolution protocol request. 
However, in the same field of endeavor, Yu teaches:
wherein the bridge MAC address of the virtual L2-bridge interface is provided in response to an address resolution protocol request (Yu: the virtual bridge constructs an ARP [address resolution protocol] response packet, where the ARP response packet carries a MAC address that is of an uplink port of the virtual bridge [i.e., virtual L2-bridge interface].  Fig. 3 and ¶ [0070]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shin-Saraiya to include the features as taught by Yu above in order to provide abundant network functions for a user. (Yu, ¶ [0060]).

Regarding claim 11, Shin-Saraiya discloses on the features with respect to claim 8 as outlined above.
Shin-Saraiya does not explicitly teach:
wherein the instructions which, when executed by the one or more processors, further cause the system to replace source MAC addresses of data packets with the bridge MAC address of the virtual L2-bridge interface by a cellular driver. 
However, in the same field of endeavor, Yu teaches:
wherein the instructions which, when executed by the one or more processors, further cause the system to replace source MAC addresses of data packets with the bridge MAC address of the virtual L2-bridge interface by a cellular driver (Yu: before sending the data packet, the first virtual machine may obtain the MAC address of the uplink port of the virtual bridge, and set the destination MAC address of the data packet to the MAC address of the uplink port of the virtual bridge [without explicit definition of “cellular driver” in the claim, the Examiner interprets the driver to be any software/firmware component of a communication entity].  Fig. 3 and ¶ [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shin-Saraiya to include the features as taught by Yu above in order to provide abundant network functions for a user. (Yu, ¶ [0060]).

Regarding claim 12, Shin-Saraiya-Yu discloses on the features with respect to claim 11 as outlined above.
Yu further teaches:
, wherein the instructions which, when executed by the one or more processors, further cause the system to receive the bridge MAC address of the virtual L2- bridge interface at the cellular driver based on an address resolution protocol request (Yu: a software-defined networking (SDN) controller performs pickup for an ARP request initiated by the VM1, adds the MAC address of the uplink port of the virtual bridge [i.e., virtual L2-bridge interface] on the VMM to an ARP response.  Fig. 3 and ¶ [0061]).
The rationale and motivation for adding this teaching of Yu is the same as the rationale and motivation for Claim 11.  

Regarding claim 13, Shin-Saraiya discloses on the features with respect to claim 8 as outlined above.
Shin-Saraiya does not explicitly teach:
wherein the instructions which, when executed by the one or more processors, further cause the system to add an L2 header to data packets from the plurality of virtual machines including the virtual machine, wherein the L2 header [[that]] corresponds to the bridge MAC address of the virtual L2-bridge interface. 
However, in the same field of endeavor, Yu teaches:
wherein the instructions which, when executed by the one or more processors, further cause the system to add an L2 header to data packets from the plurality of virtual machines including the virtual machine, wherein the L2 header [[that]] corresponds to the bridge MAC address of the virtual L2-bridge interface (Yu: Step 307: The VM1 receives the ARP response packet, and sets the MAC address of the VM2 to the MAC address of the uplink port of the virtual bridge ... According to the foregoing ARP process, a destination MAC address of a data packet sent by the VM1 is the MAC address of the uplink port of the virtual bridge [i.e., destination MAC address as part of layer-2 header]. This ensures that the data packet is sent to the virtual bridge by using the uplink port.  Fig. 3 and ¶ [0076-0077]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shin-Saraiya to include the features as taught by Yu above in order to provide abundant network functions for a user. (Yu, ¶ [0060]).

Regarding claim 14, Shin-Saraiya discloses on the features with respect to claim 8 as outlined above.
Shin-Saraiya does not explicitly teach:
wherein the instructions which, when executed by the one or more processors, further cause the system to implement a flow table by an Open vSwitch that maps the MAC address of the virtual machine to the bridge MAC address to connect the virtual machine with the virtual L2-bridge interface. 
However, in the same field of endeavor, Yu teaches:
wherein the instructions which, when executed by the one or more processors, further cause the system to implement a flow table by an Open vSwitch that maps the MAC address of the virtual machine to the bridge MAC address to connect the virtual machine with the virtual L2-bridge interface (Yu: Step 304: The SDN controller sets a flow entry for the virtual bridge [i.e., Open vSwitch], and delivers the flow entry to the virtual bridge...  Step 305: The virtual bridge configures the flow entry ...  Step 307: The VM1 receives the ARP response packet, and sets the MAC address of the VM2 to the MAC address of the uplink port of the virtual bridge [i.e., VM connecting to virtual bridge].  Fig. 3 and ¶ [0068, 0073-0076]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shin-Saraiya to include the features as taught by Yu above in order to provide abundant network functions for a user. (Yu, ¶ [0060]).

Regarding claim 16, Shin-Saraiya discloses on the features with respect to claim 15 as outlined above.
Shin-Saraiya does not explicitly teach:
wherein the instructions are executed by a hypervisor. 
However, in the same field of endeavor, Yu teaches:
wherein the instructions are executed by a hypervisor (Yu: A software layer that is installed on the server to implement a virtualized environment is referred to as a virtual machine monitor (VMM) [i.e., hypervisor].  Fig. 1A and ¶ [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shin-Saraiya to include the features as taught by Yu above in order to provide abundant network functions for a user. (Yu, ¶ [0060]).

Regarding claim 17, Shin-Saraiya discloses on the features with respect to claim 15 as outlined above.
Shin-Saraiya does not explicitly teach:
wherein the bridge MAC address of the virtual L2-bridge interface is provided in response to an address resolution protocol request. 
However, in the same field of endeavor, Yu teaches:
wherein the bridge MAC address of the virtual L2-bridge interface is provided in response to an address resolution protocol request (Yu: the virtual bridge constructs an ARP [address resolution protocol] response packet, where the ARP response packet carries a MAC address that is of an uplink port of the virtual bridge [i.e., virtual L2-bridge interface].  Fig. 3 and ¶ [0070]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shin-Saraiya to include the features as taught by Yu above in order to provide abundant network functions for a user. (Yu, ¶ [0060]).

Regarding claim 18, Shin-Saraiya discloses on the features with respect to claim 15 as outlined above.
Shin-Saraiya does not explicitly teach:
wherein the instructions which, when executed by the one or more processors, further cause the one or more processors to replace source MAC addresses of data packets with the bridge MAC address of the virtual L2-bridge interface by a cellular driver. 
However, in the same field of endeavor, Yu teaches:
wherein the instructions which, when executed by the one or more processors, further cause the one or more processors to replace source MAC addresses of data packets with the bridge MAC address of the virtual L2-bridge interface by a cellular driver (Yu: before sending the data packet, the first virtual machine may obtain the MAC address of the uplink port of the virtual bridge, and set the destination MAC address of the data packet to the MAC address of the uplink port of the virtual bridge [without explicit definition of “cellular driver” in the claim, the Examiner interprets the driver to be any software/firmware component of a communication entity].  Fig. 3 and ¶ [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shin-Saraiya to include the features as taught by Yu above in order to provide abundant network functions for a user. (Yu, ¶ [0060]).

Regarding claim 19, Shin-Saraiya discloses on the features with respect to claim 15 as outlined above.
Shin-Saraiya does not explicitly teach:
wherein the instructions which, when executed by the one or more processors, further cause the one or more processors to add an L2 header to data packets from the plurality of virtual machines including the virtual machine, wherein the L2 header [[that]] corresponds to the bridge MAC address of the virtual L2-bridge interface. 
However, in the same field of endeavor, Yu teaches:
wherein the instructions which, when executed by the one or more processors, further cause the one or more processors to add an L2 header to data packets from the plurality of virtual machines including the virtual machine, wherein the L2 header [[that]] corresponds to the bridge MAC address of the virtual L2-bridge interface (Yu: Step 307: The VM1 receives the ARP response packet, and sets the MAC address of the VM2 to the MAC address of the uplink port of the virtual bridge ... According to the foregoing ARP process, a destination MAC address of a data packet sent by the VM1 is the MAC address of the uplink port of the virtual bridge [i.e., destination MAC address as part of layer-2 header]. This ensures that the data packet is sent to the virtual bridge by using the uplink port.  Fig. 3 and ¶ [0076-0077]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shin-Saraiya to include the features as taught by Yu above in order to provide abundant network functions for a user. (Yu, ¶ [0060]).

Regarding claim 20, Shin-Saraiya discloses on the features with respect to claim 15 as outlined above.
Shin-Saraiya does not explicitly teach:
wherein the instructions which, when executed by the one or more processors, further cause the one or more processors to implement a flow table by an Open vSwitch that maps the MAC address of the virtual machine to the bridge MAC address to connect the virtual machine with the virtual L2-bridge interface. 
However, in the same field of endeavor, Yu teaches:
wherein the instructions which, when executed by the one or more processors, further cause the one or more processors to implement a flow table by an Open vSwitch that maps the MAC address of the virtual machine to the bridge MAC address to connect the virtual machine with the virtual L2-bridge interface (Yu: Step 304: The SDN controller sets a flow entry for the virtual bridge [i.e., Open vSwitch], and delivers the flow entry to the virtual bridge...  Step 305: The virtual bridge configures the flow entry ...  Step 307: The VM1 receives the ARP response packet, and sets the MAC address of the VM2 to the MAC address of the uplink port of the virtual bridge [i.e., VM connecting to virtual bridge].  Fig. 3 and ¶ [0068, 0073-0076]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shin-Saraiya to include the features as taught by Yu above in order to provide abundant network functions for a user. (Yu, ¶ [0060]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./Examiner, Art Unit 2416

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416